 1                                                   UNITED STATES DISTRICT COURT
 2                                                              DISTRICT OF NEVADA
 3
 4
     UNITED STATES OF AMERICA, )
 5                             )                                             CASE NOS.: 2:17-CR-00079-JAD-NJK
          Plaintiff,           )
 6                             )
                  vs.          )                                             ORDER
 7                             )                                                 ECF No. 56
     TYSON LAMAR JONES,        )
 8                             )
          Defendants.          )
 9                             )
10               IT IS THEREFORE ORDERED that the revocation for supervised release in the above-
11   captioned matter currently scheduled for October 16, 2019 at 10:00 a.m., be vacated and continued
12   to ________________, 2019,
        October 30, 2019, at    at __________
                             11:30  a.m.      _.m.
13           DATED
              DATEDthis 15th
                      this    day ofday
                           _______   October,  2019.
                                        of ______________, 2019.
14
                                                                                   _______________________________________
15                                                                                 JENNIFER A. DORSEY
                                                                                   United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2019\JON/UN6\STIP 079 CONT REVOCATION HRG 2ND REQUEST     3
